DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a FINAL REJECTION in response to applicant’s claim amendments and arguments filed July 28, 2022.  Claims 1-7 and 13 are currently amended.  Claim 10 was previously canceled from consideration.  Claims 1-9 and 11-16 are pending review in this correspondence.

Drawings
The drawings were received on July 28, 2022.  These drawings are acceptable.

Response to Amendment
	Objection to claims 1, 2, 4, 6, and 7 for various informalities is withdrawn in view of applicant’s claim amendments.
	Rejection of claims 1-9 and 11-16 under 35 U.S.C. 112(b) for being indefinite is withdrawn in view of applicant’s amendments to claims 1, 3, 5, and 13.
	Rejection of claims 1-9 and 11-16 as being anticipated by Huff et al (US 2018/0126381 A1) is modified in view of applicant’s claim amendments.
	Rejection of claims 1-9 and 11-16 as being anticipated by Liu et al (US 2008/0213821 A1) 

Claim Interpretation
Applicant should note that the recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Specifically, amended claim 1 recites “A disk-shaped sample carrier” as the subject of the claimed invention, and thus, the method recitation in lines 1-9 of the preamble is being treated as intended use of the subject disk-shaped sample carrier.  Furthermore, applicant has utilized the language “comprising at least two of” in lines 1-2 while claiming four potential embodiments: a) a receiving space; b) a nozzle; c) a detection zone; and d) a first material. Thus, if the cited prior art provides at least two of these claimed embodiments, then it is being interpreted that the prior art would be capable of performing the recited intended use limitations that follows.  Applicant should note that claims 2-9 and 11-16 appear to be drawn to further elaboration of the recited method in the preamble, and because the subject matter of the claimed invention is drawn to a device/apparatus (“disk-shaped sample carrier”), it is further being interpreted that prior art that provides for at least one of the positively recited features of the disk-shaped sample carrier would suffice to meet upon the language recited that pertains to the further recited method steps.  Additionally, applicant should note that the use of the phrase “configured to” is typically given patentable weight when used in conjunction with language such as a processor, controller, processor, or control unit (i.e. computer or associated components).  Thus, language following the phrase “configured to” is also being interpreted as an intended use recitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huff et al (US 2018/0126381 A1).
	With respect to claim 1, Huff discloses a disk-shaped sample carrier (cartridge 1000) comprising:
	A receiving space configured for removal of microorganisms from a sampling instrument (See Figs. 42A-B and Para. 0494 for discussion of the schematic of a cartridge 1000 with a DMF element and an imaging chamber, wherein a first substrate 1001 including DMF electrodes 1003 is disposed in a spaced apart manner from a second substrate 1002 and the space between the first and second substrates varies such that a first region of the cartridge includes a first chamber having a height h1 and a second region includes a second chamber having a height h2; aspects of the disclosed cartridge 1000 include embodiments where the first chamber is configured for actuating a sample droplet, e.g., a blood droplet to move the blood droplet in the first chamber such that the droplet contacts reagents disposed in the first chamber, thereby facilitating processing of the sample and preparation for subsequent analysis in the second chamber); and 
	A detection zone (imaging region 1004) configured for quantitative optical detection of microorganisms (sample) (See Figs. 42A-B and Para. 0494 for discussion of a cartridge through which a first chamber is configured for actuating a sample droplet to move through a first chamber such that the droplet contacts reagents disposed in the first chamber, and after mixing, splitting, and merging the droplet(s) with various reagents, moving the droplet to a transparent second chamber to an imaging region to facilitate optical analysis of the sample transposed from the first chamber).  Applicant should refer to the claim interpretation section above for further discussion of the treatment of intended use recitations.
	With respect to claim 2, it is being interpreted that the sample carrier of Huff would be capable of performing the method recited given that it meets the structural requirements of the positively recited claim embodiments (See claim interpretation section above). 
With respect to claim 3, it is being interpreted that the sample carrier of Huff would be capable of performing the method recited given that it meets the structural requirements of the positively recited claim embodiments (See claim interpretation section above). 
With respect to claim 4, it is being interpreted that the sample carrier of Huff would be capable of performing the method recited given that it meets the structural requirements of the positively recited claim embodiments (See claim interpretation section above). 
With respect to claim 5, it is being interpreted that the sample carrier of Huff would be capable of performing the method recited given that it meets the structural requirements of the positively recited claim embodiments (See claim interpretation section above). 
With respect to claim 6, it is being interpreted that the sample carrier of Huff would be capable of performing the method recited given that it meets the structural requirements of the positively recited claim embodiments (See claim interpretation section above). 
With respect to claim 7, it is being interpreted that the sample carrier of Huff would be capable of performing the method recited given that it meets the structural requirements of the positively recited claim embodiments (See claim interpretation section above). 
With respect to claim 8, it is being interpreted that the sample carrier of Huff would be capable of performing the method recited given that it meets the structural requirements of the positively recited claim embodiments (See claim interpretation section above). 
With respect to claim 9, it is being interpreted that the sample carrier of Huff would be capable of performing the method recited given that it meets the structural requirements of the positively recited claim embodiments (See claim interpretation section above). 
With respect to claim 11, it is being interpreted that the sample carrier of Huff would be capable of performing the method recited given that it meets the structural requirements of the positively recited claim embodiments (See claim interpretation section above). 
With respect to claim 12, it is being interpreted that the sample carrier of Huff would be capable of performing the method recited given that it meets the structural requirements of the positively recited claim embodiments (See claim interpretation section above). 
With respect to claim 13, it is being interpreted that the sample carrier of Huff would be capable of performing the method recited given that it meets the structural requirements of the positively recited claim embodiments (See claim interpretation section above). 
With respect to claim 14, it is being interpreted that the sample carrier of Huff would be capable of performing the method recited given that it meets the structural requirements of the positively recited claim embodiments (See claim interpretation section above). 
With respect to claim 15, it is being interpreted that the sample carrier of Huff would be capable of performing the method recited given that it meets the structural requirements of the positively recited claim embodiments (See claim interpretation section above). 
With respect to claim 16, it is being interpreted that the sample carrier of Huff would be capable of performing the method recited given that it meets the structural requirements of the positively recited claim embodiments (See claim interpretation section above). 

Claim(s) 1-9 and 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (US 2008/0213821 A1).
With respect to claim 1, Liu discloses a disk-shaped sample carrier (cell sorter system 10), comprising:
A receiving space (inlet well 12) configured for removal of microorganisms (cells) from a sampling instrument (See Fig. 1 and Para. 0048); and
A detection zone (optical subsystem 20) configured for quantitative optical detection of the microorganisms (cells) (See Figs. 1 and 4b and Para. 0051).  Applicant should refer to the claim interpretation section above for further discussion of the treatment of intended use recitations.
	With respect to claim 2, it is being interpreted that the sample carrier of Huff would be capable of performing the method recited given that it meets the structural requirements of the positively recited claim embodiments (See claim interpretation section above). 
With respect to claim 3, it is being interpreted that the sample carrier of Huff would be capable of performing the method recited given that it meets the structural requirements of the positively recited claim embodiments (See claim interpretation section above). 
With respect to claim 4, it is being interpreted that the sample carrier of Huff would be capable of performing the method recited given that it meets the structural requirements of the positively recited claim embodiments (See claim interpretation section above). 
With respect to claim 5, it is being interpreted that the sample carrier of Huff would be capable of performing the method recited given that it meets the structural requirements of the positively recited claim embodiments (See claim interpretation section above). 
With respect to claim 6, it is being interpreted that the sample carrier of Huff would be capable of performing the method recited given that it meets the structural requirements of the positively recited claim embodiments (See claim interpretation section above). 
With respect to claim 7, it is being interpreted that the sample carrier of Huff would be capable of performing the method recited given that it meets the structural requirements of the positively recited claim embodiments (See claim interpretation section above). 
With respect to claim 8, it is being interpreted that the sample carrier of Huff would be capable of performing the method recited given that it meets the structural requirements of the positively recited claim embodiments (See claim interpretation section above). 
With respect to claim 9, it is being interpreted that the sample carrier of Huff would be capable of performing the method recited given that it meets the structural requirements of the positively recited claim embodiments (See claim interpretation section above). 
With respect to claim 11, it is being interpreted that the sample carrier of Huff would be capable of performing the method recited given that it meets the structural requirements of the positively recited claim embodiments (See claim interpretation section above). 
With respect to claim 12, it is being interpreted that the sample carrier of Huff would be capable of performing the method recited given that it meets the structural requirements of the positively recited claim embodiments (See claim interpretation section above). 
With respect to claim 13, it is being interpreted that the sample carrier of Huff would be capable of performing the method recited given that it meets the structural requirements of the positively recited claim embodiments (See claim interpretation section above). 
With respect to claim 14, it is being interpreted that the sample carrier of Huff would be capable of performing the method recited given that it meets the structural requirements of the positively recited claim embodiments (See claim interpretation section above). 
With respect to claim 15, it is being interpreted that the sample carrier of Huff would be capable of performing the method recited given that it meets the structural requirements of the positively recited claim embodiments (See claim interpretation section above). 
With respect to claim 16, it is being interpreted that the sample carrier of Huff would be capable of performing the method recited given that it meets the structural requirements of the positively recited claim embodiments (See claim interpretation section above). 

Response to Arguments
Applicant's arguments filed July 28, 2022 have been fully considered but they are not persuasive. Applicant argues, with respect to the rejection of Huff, that there is no detection zone according to claim 1 in Huff as claim 1 requires the detection zone to be in spatial proximity to the reaction product.  The examiner disagrees with this assertion because Para. 0494 of Huff clearly states:
“A schematic of a cartridge 1000 with a DMF element and an imaging chamber is provided in FIG. 42A. A first substrate 1001 including DMF electrodes 1003 is disposed in a spaced apart manner from a second substrate 1002. The space between the first and second substrates varies such that a first region of the cartridge includes a first chamber having a height h.sub.1 and a second region includes a second chamber having a height h.sub.2. As depicted in FIG. 42A, h.sub.1 is larger than h.sub.2. In certain embodiments, h1 may range from 20-200 μm (microns), e.g., 50-200 microns, 75-200 microns, 100-200 microns, 125-200 microns, 100-175 microns, e.g., 150 microns and h2 may range from 2-10 μm (microns), e.g., 2-8 microns, 2-6 microns, 3-6 microns, e.g., 4 microns. Aspects of the disclosed cartridge 1000 include embodiments where the first chamber is configured for actuating a sample droplet, e.g., a blood droplet to move the blood droplet in the first chamber such that the droplet contacts reagents disposed in the first chamber, thereby facilitating processing of the sample and preparation for subsequent analysis in the second chamber. For example, the first chamber may include reagents for staining of cells present in a blood sample to facilitate cell detection/counting, complete blood count and/or other hematology measurements, e.g., staining, counting, and/or morphological analysis of bacteria, RBCs, WBCs, and/or platelets, etc. As disclosed herein, the DMF electrodes may be operated to move the sample droplet to a region in the first chamber having a reagent (e.g., a staining reagent, such as, a dye that binds to nucleic acid, e.g., acridine orange, ethidium bromide, TOTO, TO-PRO, or SYTOX) disposed in a dry form or in form of a droplet. The sample droplet may be mixed with the reagent to provide uniform distribution of the reagent in the sample droplet. Mixing may be performed by splitting and merging the sample droplet till at least 80% of the staining reagent is uniformly distributed within the sample droplet. The second chamber may be transparent at least in an imaging region 1004 to facilitate optical analysis of a sample transposed into the second chamber from the first chamber. As shown, the second chamber may be configured to facilitate distribution of cells present in the sample as a monolayer, avoiding overlapping cells which tend to introduce error in optical analysis of the cells. The second substrate 1002 may be include a first planar region and a second planar region separated by a sloping region that introduces a shoulder or a step element 1006 for changing the height of the plane of the first planar region with reference to the second planar region.”
	Thus, it is clear from the above section that the detection zone, which includes the electrodes in the second chamber, is in fact in spatial proximity to the reaction product for detection of specific targets.
	With regard to the rejection utilizing Liu, the applicant asserts that Lieu fails to include a reaction of product that is situated in the optical channel.  However, applicant is reminded that language that is drawn to the intended use of an apparatus or device is not given patentable weight when the general claimed embodiments are clearly depicted in the prior art.  Thus, applicant should consider the incorporation of further structure that will more clearly differentiate the claimed invention from the utilized prior art.  For example, is there a specific structure that provides for the reaction product (i.e. an associated channel or chamber that contains a reactant)?  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1796                                                                                                                                                                                                        November 5, 2022

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796